Appellant was indicted and convicted for illegally selling intoxicating liquors in a precinct of Leon County, a misdemeanor, after prohibition had been properly carried and put in force by the proper orders, publication, etc. He was fined $25 and twenty days in jail.
The term of court at which he was tried adjourned January 20, 1912. There is a purported statement of facts and one bill of exceptions in the record which shows to have been filed in the lower court on February 17, 1912, more than twenty days after the adjournment of the court. The State objects to the consideration of the statement of facts and bills of exception on that ground.
It has been uniformly held by this court that neither the bill or statement of facts can be considered by this court under such circumstances. Hamilton v. State, 64 Tex.Crim. Rep., 145 S.W. Rep., 348.
The only question sought to be raised is to the introduction in evidence of a certain order of the Commissioner's Court of Leon County. Without a statement of facts, even if the bill had been filed in time, we could not review the question. However, even if we could pass upon it, in our opinion, the order was admissible and no error was committed by permitting it to be introduced.
The judgment is affirmed.
Affirmed.